Citation Nr: 1709885	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than July 23, 2012, for the assignment of a 70 percent rating for a psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 2003 to August 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Board, in pertinent part, denied the Veteran's appeal for a rating in excess of 30 percent prior to July 23, 2012.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) the parties agreed that the August 2015 Board decision erred in not discussing favorable evidence and in so doing provided an inadequate statement of reasons of bases.  In October 2016, the Court granted the parties' JMR vacating the August 2015 decision with regard to the issue on appeal and remanding the claim to the Board for further adjudication.  The Order left undisturbed the portion of the August 2015 Board decision that granted an earlier effective date for the award of service connection for degenerative joint disease of the lumbar spine, and earlier effective dates for the award of 10 percent ratings for the Veteran's right and left knee disabilities.


FINDING OF FACT

For the period prior to July 23, 2012, the Veteran's psychiatric disorder, to include anxiety and depression, was productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for the Veteran's psychiatric disorder, to include anxiety and depression, have been met from August 13, 2007 through July 22, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21    Vet. App. 112 (2007) (noting that section 5103(a) notice is no longer required after service-connection is awarded).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including   his service treatment records, post-service treatment records, and VA examination reports.

The Board also notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As noted above, this case was remanded by the Court in October 2016.  The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104 (d)(1) (West 2014).  A remand is meant to entail a critical examination of the justification for the decision.  The Board's analysis has been undertaken with Fletcher in mind.

In that regard, the Board emphasizes that it has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (stating the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that   the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for a psychiatric disorder was established in the December 2010 rating decision that is the subject of this appeal.  The RO assigned a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective August 13, 2007.  An October 2012 rating decision increased the Veteran's rating to 70 percent, effective July 23, 2012.  The Veteran indicated that he was satisfied with the 70 percent     rating.  Thus, entitlement to a rating in excess of 70 percent is not before the Board.  However, because the appeal initially arose from the disagreement with the initial 30 percent rating, the Board will consider whether a 50 percent rating or 70 percent rating is warranted.

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for psychiatric symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking,          or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 (2016) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for a particular rating.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, and permits consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on social and work functioning.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others    of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.

The record contains various Global Assessment of Functioning (GAF) scores that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.    See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), Fourth Edition ,with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although  DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016).

In pertinent part, a GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty      in social, occupational, or school functioning (e.g., few friends, conflicts with peers  or co-workers).  A GAF score of 41-50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable     to keep job), while a GAF score of 31-40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Analysis

The Veteran contends that his psychiatric disorder was more severe than currently rated for the period prior to July 23, 2012.  

An August 17, 2007 treatment record from Irwin Army Community Hospital indicates that the Veteran was separated from the Army the previous Sunday and was doing well, was excited about the future, and was continuing to prepare for civilian life.  With regard to his symptoms, the Veteran reported that his anxiety and depression had improved, and had no specific complaints at the time.  Mental status examination was normal, and there was no evidence of suicidal or homicidal ideation.

An October 1, 2007 treatment record indicated that the Veteran was depressed, but had no current suicidal ideation or thought or prior suicide attempts. 

An October 23, 2007 mental health intake note indicated that the Veteran felt depressed and had been taking antidepressants for the last four months, with         slight improvement.  The Veteran reported that since starting medication he went through periods of depression, but was no longer constantly depressed.  He reported experiencing visual hallucinations, which he noted had started around the time he began taking antidepressants.  He also endorsed auditory hallucinations such as hearing whispers that he could not understand.  With regard to his depression, he endorsed having a depressed mood almost daily, that he had diminished interest        in pleasurable activities, an inconsistent appetite, nightly insomnia - achieving approximately 3-4 hours per night, daily fatigue, feelings of sedation throughout   most of the day, feeling worthless and guilty, an inability to concentrate, occasional fidgetiness, restlessness, and thoughts of suicide.  The Veteran denied any current suicidal ideation, intent, or plan.  He reported that he had social support from friends and family, but noted that none were located in the local area.  With regard to occupational functioning, he reported that he was unemployed.  The Veteran was assigned a GAF score of 53. 

A November 28, 2007 treatment record indicated that the Veteran was depressed and had a history of suicidality.  However, the Veteran reported that at this time he was not suicidal or depressed.  

A February 19, 2008 treatment record note indicated that the Veteran was suffering from visual and auditory hallucinations.  He stated that during his hallucinations     he became paranoid, scared, and confused.  The Veteran reported that his auditory hallucinations had not decreased since he was initially prescribed medication.  With regard to occupational functioning, he reported that he was working full-time, but noted this was his third job in six months.  With regard to social functioning, the Veteran reported that he did not socialize but did go out to eat every three weeks.  He noted that he did not like being around people.  He stated that his non-family relationships had ceased and he was finding it difficult to connect with his son       due to his short temper and quick flare-ups.  He reported playing with his son with cars, reading to him, or visiting the park.  He endorsed road rage and thoughts of suicide, but stated he did not have a current plan.  A suicide alert was recorded.  He noted that his memory and ability to concentrate were slightly better than during   his deployment, but he still had problems with short and long term memory.  He reported that his depression was improved.  Upon mental status examination, the Veteran was alert and oriented to time, place, person, and situation.  His affect was flat.  

An April 15, 2008 VA treatment record indicated that the Veteran was appropriately dressed and groomed, alert, and oriented to time, place, person, and objects.  His speech was fluent with a somewhat slowed rate and flat prosody.  No word finding problems were observed.  He endorsed occasional suicidal thoughts but no intent or plan.  He reported visual and auditory hallucinations, which he described as "trailers" and whispering respectively.  He noted that his hallucinations were less frequent   than they had been.  His fund of knowledge, abstract thinking, mental calculations, and simple attention were within normal limits, but his sustained attention and concentration were mildly impaired.

A June 6, 2008 treatment record noted that the Veteran's mood had "mellowed out" but he still had "down swings" approximately once a week.  The Veteran reported less frequent passive suicidal ideation without any plan or intent.  He described    his sleep as horrible and endorsed occasional visual perceptual changes such as shadows or shapes and hearing his name call.  The Veteran reported that he was able to distract himself and refocus on his job tasks or other activities notwithstanding his hallucinations.  He rated his mood at present as 6     or 7 out of 10, with 10 being the best.  He noted that during his down swings       his mood would be as low as 3 out of 10 for brief periods.  Upon mental status examination, the Veteran was alert and oriented.  His thought content was goal directed.  He endorsed prior passive suicidal ideation, but denied any at present.  He was calm, and his mood was pleasant.  His affect was congruent.  He spoke spontaneously and his speech was normal in rate and volume and his memory was grossly intact.  The Veteran was noted be tired in appearance.  He was assessed with a GAF score of 54.

An August 19, 2008 treatment record noted that the Veteran exhibited mild word retrieval deficits and difficulty with directionality.  Specifically, it was noted that when provided with directions the Veteran would get lost and frustrated.  He was provided with palm pilot and GPS to assist with recall and directions. 

An August 21, 2008 treatment record noted that the Veteran was experiencing periods of not remembering what he has done while taking Ambien, lasting up to two hours at a time.  The Veteran reported that his initial insomnia was much better but he still experienced some residual mood symptoms.  He stated that his mood episodes were less intense, less frequent, and that he felt more in control.  The Veteran endorsed minimal visual and occasional auditory disturbances.  His thought content was goal directed, there was no evidence of suicidal or homicidal ideation, his mood was improved, and his affect was congruent to his mood.  His memory was noted to be grossly intact.  The Veteran's speech was noted to be spontaneous and normal in rate and volume.  He appeared calm and better rested.  He was dressed in work attire and displayed good hygiene and eye contact.  He reported that he continued to be employed by VA.  He was assigned a GAF score of 55. 

An October 3, 2008 VA treatment record noted that the Veteran denied depression, a sense of hopelessness, prior suicide attempts, or current thoughts of suicide. 

A November 10, 2008 treatment record indicated that the Veteran reported that his mood was "good" and that his bad days were getting fewer and fewer.  He rated his mood as 5 out of 10. He reported that his biggest stressor currently was the holidays and waiting for his work probation period to end. He stated that he still occasionally heard voices when no one was around and had minimal visual perceptual changes.  He denied any self-harming or suicidal ideation since his last appointment.  Upon mental status examination, he was noted to be alert and oriented.  His thought content was goal directed, there was no evidence of suicidal or homicidal ideation, his mood was pleasant, and his affect congruent to mood.  His speech was spontaneous and normal in rate and volume.  His presentation was professional, calm, and well rested.  He was assigned a GAF score of 55.

A January 9, 2009 treatment record indicated that the Veteran was relieved that     he had completed his probationary period at work.  He endorsed ongoing initial insomnia.  He stated that he would average three hours of sleep for three or four nights and then "crash hard" for several nights.  He reported increased depression once a week and noted it occurred after more stressful days.  He noted ongoing stressors regarding custody issues and car problems.  He rated his mood as 6 out    of 10 with 10 being the best.  He endorsed occasional auditory hallucinations,        but indicated that his visual changes were "almost gone."  He reported hobbies including watching movies and reading books in the evenings.  He stated he had occasional difficulty with focus but noted it was "not like it was."  Upon mental status examination, he was noted to be alert and oriented; his thought content was goal directed and devoid of suicidal and homicidal ideation.  His mood was pleasant and his affect was congruent to mood.  He appeared well-rested, his memory appeared grossly intact, and his speech was spontaneous and normal in rate and volume.  

In February 2009 letters the Veteran's parents and sister reported observing a significant change in the Veteran's personality and sleep patterns since his return from Iraq.  Specifically, his sister reported that he was monotone, did not get restful sleep, and no longer had motivation or drive evident in his life.  She reported that she had observed an improvement since the Veteran began treatment but he was still not the upbeat and happy person she had once known.  The Veteran's parents reported that the Veteran had sleep disturbances, mood changes, and memory problems.  They noted that he required memory aids such as a GPS and a palm   pilot to keep himself organized. 

In a February 2009 letter the Veteran's girlfriend, K. P., stated that she had known the Veteran since their mutual deployment to Iraq.  She stated that after the Veteran's discharge from the Army his depression worsened despite medication.  She stated that there were a few times that she visited him at his apartment and found the Veteran drunk and inconsolable.  She noted that he found employment in the beginning in 2008 after which his mood had steadily improved since that time, but still became sad and down every so often.  She reported that the Veteran still had difficulty sleeping, awoke multiple times a night, and was constantly tired.   

A March 13, 2009 treatment record noted that the Veteran was achieving approximately six hours of sleep with approximately one interruption with medication.  The Veteran reported he had been tired recently due to daylight savings and coming in early for extra work.  He rated his mood as 3 out of 10 with 10 being the best.  He reported that he continued to have some auditory disruption, which he noticed occasionally at home.  He also reported seeing some movements in his peripheral vision, but did not describe anything distinct.  He noted engaging in negative self-talk and feeling like he had screwed up or let everyone down.  He noted this self-talk had been present since his return from Iraq.  However, he denied experiencing any significant lows and stated he felt less helpless, but still felt sad.  He noted that he was trying to develop some social relationships, which pleased him.  Upon mental status examination, he was alert and oriented.  His thought content was goal directs and devoid of evidence of suicidal or homicidal ideation.  His memory was grossly intact.  His mood was euthymic and his affect was congruent.  His speech was spontaneous and normal in rate and volume.  He continued to endorse perceptual disturbances, which were not threatening and caused minimal interference with daily function.  His grooming was causal and his hygiene and eye contact were good.  He was assigned a GAF score of 57.

A March 25, 2009 treatment record noted that the Veteran's depression was well controlled and he was not suicidal or homicidal.  

A May 8, 2009 treatment record indicated that the Veteran achieved approximately five hours of broken sleep per night with medication or five hours of solid sleep with medication.  The Veteran reported that his mood was stable, but more on the depressed side.  He rated his mood as 4-5 out of 10 with 10 being the best.  He stated that custody issues surrounding his son had resolved, but he still had ongoing job and financial stressors.  Specifically, he described ongoing frustration at work, and noted that the union was involved.  He noted he was working on socializing more, but that his finances were a limiting factor.  He noted that he was looking forward to seeing some friends that weekend.  He reported that he still had some feelings of hopelessness, as well as low interest and low motivation.  He stated       he experienced less interference from auditory disruptions.  Upon mental status examination, he was alert and oriented; his thought content was goal directed, his memory was grossly intact, and there was no evidence of any suicidal or homicidal ideation.  His mood was pleasant and his affect congruent to mood.  There was no evidence psychomotor agitation or retardation.  He was dressed in work attire, and his hygiene and eye contact were good.  He appeared well-rested.  He was assigned a GAF score of 57.

A July 6, 2009 treatment record noted that the Veteran still had some interference from auditory disturbance.  He stated that work was going okay, and he had no current custody issues.  He described his mood as "constant" and "not happy but better than medium."  He rated his mood as 6 out of 10 with 10 being the best.  He denied any current suicidal ideation.  He reported that he was feeling more rested but continued to have some middle insomnia.  He described his energy as "not      an abundance" but sufficient for daily activities.  He reported that his mind had been wandering more, which was distracting, and stated he had some difficulties maintaining focus and concentration at work and home.  Upon mental status examination, his thought content was goal directed, with no evidence of suicidal     or homicidal ideation.  His mood was pleasant, and his affect was congruent.  His speech was spontaneous, and normal in rate and volume.  He was observed to be neatly groomed with good hygiene and eye contact.  The Veteran was described as mildly tense and restless.  He was assigned a GAF score of 57.  

An October 20, 2009 treatment record indicated that the Veteran had increased sleep disruptions, which he attributed to work stress.  He rated his mood as a 4- 5 out of 10 with 10 being the best.  The Veteran reported decreased motivation to go to work.  He stated he felt his boss was trying to stack things against him and that he did not believe he was being paranoid.  He noted that his productivity and quality of work were still above expectation.  He reported that he had forgotten to take his medication over the weekend in the absence of a routine.  He reported that he was "hearing more things again" at home and work.  He stated it was generally worse when he was driving.  He stated that his most bothersome symptoms were his initial insomnia.  Upon mental status examination, his thought content was noted to be goal directed, with no evidence of suicidal or homicidal ideation.  His mood was neutral, and his affect was somewhat restricted.  He was dressed in work attire with good hygiene and eye contact.  It was noted that despite the Veteran's reports of an increase in auditory disruptions there was no overt evidence of delusional thoughts or hallucinations.  His speech was spontaneous, and normal in rate and volume.  There was no evidence of thought blocking, delay, flight of ideation, or looseness   of association.  He was assigned a GAF score of 55.  

A December 2, 2009 record indicated that Ativan had cut the Veteran's sleep initiation time in half, but it was still approximately one hour however.  The Veteran reported that he was in the process of applying to a psychology program     at a local university.  He endorsed ongoing work stress and decreased motivation, which he described as running into a brick wall.  He also noted ongoing issues   with his son's mom that kept him feeling unsettled, as well as arguments with his girlfriend over "little things."  He stated he averaged four hours of sleep the last   few nights, but previously it had been closer to 5-6 hours.  Upon mental status examination, his thought content was goal directed, with no evidence of suicidal or homicidal ideation.  His memory was grossly intact.  His mood was pleasant, and his affect congruent to the content shared.  The Veteran's grooming, hygiene, and eye contact were good and he was assigned a GAF score of 57.  

A February 26, 2010 treatment record indicated that the Veteran still had some conflicts with his boss, his son's mother, and his girlfriend.  He stated he was not being treated fairly at work.  He endorsed increased middle insomnia again and described his mood in recent weeks as "depressed and agitated."  He stated he was trying to focus on school and his future and so he did not feel stuck in current job.  He rated his mood as 7 out of 10 with 10 being the best.  He noted that last week he would have rated it as a 9 out 10 due to a school interview.  The Veteran reported that he enjoyed time with his son, doing activities such as reading.  He noted that his focus and concentration were better than when he first sought treatment, but he still saw room for improvement.  He was alert and oriented, and his thought content was goal directed, with no evidence of suicidal or homicidal ideation or gross memory impairment.  His mood was pleasant, and his affect was congruent.  His speech was spontaneous, and normal in rate and volume.  It was noted that he continued to have some auditory distortions, but no delusional ideation.  His grooming was casual, but his hygiene and eye contact were good.  He was assigned a GAF score of 57.

A May 25, 2010 treatment record noted that the Veteran reported increased stress      at work, and reported that his boss treated him differently than others.  The Veteran reported that he was not accepted into the clinical psychology program where he    had applied, but noted he planned to pursue it in the future.  He endorsed occasional nightmares, which he described as variations of him dying.  He rated his level of depression as 3 out of 10 with 10 being the best.  He noted that his biggest stressor was work.  He stated he was averaging five hours of sleep per night with medication.  Upon mental status examination, he was alert and oriented, his thought content was goal directed, and there was no evidence of suicidal or homicidal ideation.  His mood was depressed and his affect was congruent.  His speech was spontaneous, and normal in rate and volume.  His grooming was appropriate for work and his hygiene and eye contact were good.  The clinician opined that the Veteran was at low risk for self-harm and he was assigned a GAF score of 56.

An October 27, 2010 note indicated that the Veteran had increased work stress and sleep disturbances.  He stated that with medication he was achieving approximately 5-6 hours of sleep per night.  He rated his mood as 4 out of 10 with 10 being the best, but stated his mood fluctuated and had been as high as 8-9 out of 10.  He noted that he went for walks and stretched at his desk to help relieve stress.  He continued to endorse some visual distortions in his periphery such as seeing "people, cars, or animals" especially at dusk or at night.  When asked for an example of bizarre thoughts, he reported he thought about taking his son and running away to start somewhere new.  He noted those thoughts increased earlier in the week after conflicts with his son's mother.  He stated that he had social support in place such as friends, his sister who was out of state, and his girlfriend.  He noted that he talked to out of state friends approximately once a week.  Upon mental status examination, the Veteran was alert and oriented, his thought content was goal directed, and there was no evidence of suicidal or homicidal ideation.  His mood was neutral and his affect was congruent.  His speech was spontaneous, and normal in rate and volume.  It was noted that he continues to have some auditory distortions, but no delusional ideation.  His grooming was appropriate for work and his hygiene and eye contact were good.  The clinician opined that the Veteran was at low risk for self-harm and assigned a GAF score of 57.

A January 28, 2011 treatment record noted that the Veteran was still adjusting        to living with his girlfriend.  He noted that he had less work stress since his supervisor had been moved.  The Veteran reported increased memories related 
to his military service and was no longer sleeping through the night.  Upon mental status examination, the Veteran was alert and oriented; his thought content was   goal direct; there was no evidence of suicidal or homicidal ideation; and his memory was assessed as grossly intact.  His mood was pleasant and his affect was congruent.  There was no evidence of psychotic features.  His speech was spontaneous and normal in rate in volume.  He was neatly groomed in work attire.  He was assessed with a low risk of self-harm and he was assigned a GAF score of 56. 

An April 20, 2011 treatment record noted that the Veteran was having trouble sleeping, but could sleep when he took medication.  The Veteran rated his level of depression as 4 out of 10, with 10 being the best.  He noted ongoing problems at work were impacting his mood and that his son was acting out in school on days he was in his mother's custody.  The Veteran denied any suicidal ideation or self-harm.  He reported he continued to hear things, but noted they remained non-threatening.  He noted his auditory hallucinations occurred in a variety of places and were like whispers that never went away, but were now less disruptive as he was dealing  with them better.  He reported that they occurred 1-2 times per day without any specific trigger.  The Veteran was alert and oriented and goal directed.  There was no evidence of suicidal or homicidal ideation.  His mood was neutral and his affect  was congruent.  His speech was spontaneous and normal in rate in volume. He was calm, neatly groomed, and displayed good eye contact.  He was assessed with a  low potential for self-harm and he was assigned a GAF score of 56.  The clinician opined that the Veteran's potential for self-harm was low.

A September 27, 2011 treatment record noted that the Veteran continued to have ongoing problems related to sleep.  He stated that his relationship with his girlfriend was okay.  He stated that he was requesting a settlement at work regarding his work environment.  He noted ongoing hobbies of reading and playing poker with several guys on a weekly basis.  He reported that he was looking forward to an upcoming vacation to a houseboat.  Upon mental status examination, the Veteran was alert  and oriented, his thought content was goal directed, and there was no evidence of suicidal or homicidal ideation.  His mood was pleasant, his demeanor was calm,   and his affect was congruent.  He appeared tired, but was neatly groomed.  His memory was grossly intact and there was no evidence of psychotic features.  He was assigned a GAF score of 55.  The clinician opined that the Veteran's potential for self-harm was low. 

The Veteran was provided a VA psychiatric examination on July 23, 2012.  With regard to social functioning, the Veteran reported he was currently in a relationship with his girlfriend of three years.  He described their relationship as very rocky and noted he had to get over his mood swings and adjust to her behaviors.  He noted that he had "tossed her out" several times.  He reported that he had a 7 year old son from a previous relationship and that he was close with his son, but his anger and mood swings negatively affected the relationship at times.  He reported that since his discharge from the Army he had met one friend and lost many friends he previously had by way of losing contact and driving people away.

With regard to occupational functioning, he reported that he was unemployed      for the first six months after his discharge and had been working as a VA rating specialist since January 2008.  He noted that he had lots of disagreements and problems with his supervisors, which had escalated to filing grievances and lawsuits alleging discrimination and harassment.  He stated that he had been up    for termination twice, but had not been fired because he was good at his job.  He noted he was able to function at work when he was able to avoid outside pressures and avoid public contact.  He stated that he forced himself to concentrate at work but sometimes had to work hard to bring his concentration back and found that he became easily distracted.

With regard to suicidal and homicidal ideation, the Veteran reported that he experienced suicidal ideation with a plan for about two years post-deployment,    but had been free of such thoughts for about 2 years.  He stated that he had been burning himself intentionally since he was deployed to Iraq.  He stated at that time he was doing it approximately daily but at present was doing it approximately once per month.  He reported that he had not had any homicidal ideation for the past    1.5-2 years, but noted that prior to that time he had thoughts of harming his son's mother and one of his supervisors.  He stated that his psychiatrist was aware of his self-harming behavior and prior suicidal ideation.  

With regard to hallucinations, the Veteran reported that they had been present since his deployment.  He stated he heard questions and people saying his names multiple times per day, but that he had learned to ignore the voices.  He also noted that he saw movement in shadows or outside of his eyes approximately twice a week.  

Upon current mental status examination, the Veteran was alert, and oriented to time, place, and person.  He was appropriately groomed and cooperative.  His mood was dysthymic and his affect was constricted.  His thinking was logical and coherent.  His insight and judgement were assessed as fair to poor.  While there was no current observable suicidal or homicidal ideation, the Veteran reported that he intentionally burned himself at times.  He also reported regular perceptual disturbances and paranoid ideation.  The examiner noted that while the Veteran did not appear to be responding to internal stimuli during the interview, he displayed some thoughts of paranoia toward his employer.

The Veteran was diagnosed with moderate to severe major depressive disorder.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impaired judgement, disturbances of mood and motivation, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, and intermittent inability to perform activities of daily living.  With regard to his self-reported symptoms          the Veteran stated that his symptoms and depression had been constant from mid-2006 until approximately one year ago.  He stated that since that time he felt less worthless and had less frequent angry outbursts.  He noted that he sometimes stayed home in bed for a day or two.  He estimated that his current depression was a 4-5 out of 10 with 10 being the worst.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  He was assessed with a current GAF score of 51.

After reviewing the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that since August 13, 2007 the nature, frequency, and severity of the Veteran's psychiatric symptoms approximated the criteria for a 50 percent rating.  Initially, the Board notes that the presence or absence of specific symptoms, which correspond to a particular rating, is not dispositive.  38 C.F.R. § 4.130 (2016); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The pertinent issue is the level of occupational and social impairment resulting from the Veteran's symptomatology.  In this regard the Veteran's psychiatric disorder was manifested by disturbances of mood and motivation, chronic sleep impairment, auditory and visual disturbances, difficulty maintaining effective work and social relationships, intermittent passive suicidal ideation, and mildly impaired memory and concentration, which resulted in impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  

With regard to social functioning, the Veteran reported that he had a supportive and good relationship with his sister and parents, and that he had a rocky relationship   with his girlfriend.  He reported that he had a good relationship with his son, but acknowledged that his anger, mood swings, and short temper had at times negatively impacted the relationship.  He noted that he had a contentious relationship with his son's mother related to custody issues and stated at his July 2012 examination that, at times, he had had thoughts of harming her.  He reported that since his discharge from the Army he had lost many friends, but had been able to make one new friend and many acquaintances.  Accordingly, while the Veteran had difficulty establishing     and maintaining effective relationships, he was able to establish and maintain some effective relationships.  

With regard to occupational functioning, the Veteran was unemployed for the first six months following his discharge, but since that time he has been employed at the same position.  VA treatment records document reduced occupational functioning secondary to diminished concentration, attention, and memory; chronic fatigue    due to sleep impairment; interpersonal conflicts with at least one supervisor, and paranoid ideation regarding perceived harassment and unfair treatment from his supervisor.  While such conflicts had escalated to the point that the Veteran had been "up for termination 2 times" he stated he was not fired because he was good   at his job.  The Veteran's report is corroborated in another VA treatment record      in which he stated that his productivity and quality of work were still above expectation.  

Mental status examinations throughout the period indicated that the Veteran's thought process was logical and goal directed, his memory was grossly intact, and he was able to maintain activities of daily living and hygiene.  While he endorsed auditory and visual hallucinations these were assessed as causing "minimal interference with daily function."  Additionally, while VA treatment records from October 2007 to June 2008 indicate that the Veteran had passive suicidal ideation, he was consistently noted to be at a low risk for self-harm.

In the present case, the Board acknowledges that the Veteran has some symptoms associated with higher ratings, including passive suicidal ideation and persistent hallucinations.  Nevertheless, the Board finds that the Veteran's impairment does    not more nearly approximate the criteria for a 70 percent rating.  Specifically, while the Veteran had auditory and visual hallucinations they were noted to cause minimal interference and the Veteran reported that he was able to distract himself and refocus on his job or other activities notwithstanding his hallucinations.  Additionally, while the Veteran at times had passive suicidal ideation, he was generally noted to have a low potential for self-harm.  While the Veteran's symptoms caused reduced reliability and productivity in social and occupational functioning, he was consistently alert, oriented, and his thought content was noted to be goal directed.  Additionally, he was able to maintain an ongoing relationship with his sister, parents, girlfriend, son, and one friend.  He was also able to maintain consistent employment and generally meet expectations notwithstanding his interpersonal conflicts.  Accordingly, the Veteran's symptoms do not more nearly approximate deficiencies in most areas.  

The Board acknowledges that the July 2012 examination report noted that the Veteran engaged in self-harming behaviors, such as burning himself, and that he had thoughts of harming his son's mother and one of his supervisors.  The Veteran stated that his treatment provider was aware of these behaviors.  However, the Veteran's treatment records are silent for any evidence of homicidal ideation or self-mutilating behaviors.  To the contrary, they indicate that the Veteran evidenced no homicidal ideation and denied self-harming behaviors.  Additionally, while VA treatment records noted skin problems and scars related to MRSA and cellulitis infections, they were silent for any injuries or scars consistent with the Veteran's reported self-burning.  Accordingly, the Board finds that the Veteran's subsequent statements are less reliable and persuasive than his contemporaneous reports.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board can consider bias in lay evidence, the lack of contemporaneous medical records, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were provided in weighing credibility).  As such, the Board affords greater probative weight to the contemporaneous medical evidence and self-reports denying the existence of self-harming behaviors and homicidal ideation.

The Board also considered the Veteran's GAF scores of record from August 13, 2007 and July 22, 2012.  The Veteran's GAF scores ranged from 53-57, which is consistent with moderate symptoms.  Accordingly, the Veteran's GAF scores do    not reflect that the examiners felt the Veteran's symptomatology and functional impairment was consistent with serious impairment or major impairment in several areas. In this regard, GAF scores of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning while a GAF score of 31 to 40 indicates major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  Accordingly, the GAF scores do serve as a basis for a rating in excess of 50 percent prior to July 23, 2012.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  

For the reasons set forth above, the Board finds that the symptoms exhibited by the Veteran for the entire period prior to July 23, 2012 have more nearly approximated those contemplated by the 50 percent rating criteria, but have not more nearly approximated those contemplated by the 70 percent rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Other Considerations

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  As the ratings are averages, an assigned rating may not completely account for each Veteran's individual circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign    an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  If the criteria reasonably describe  the Veteran's disability level and symptomatology, then the disability picture            is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the present case, the Veteran's service-connected psychiatric disorder has been manifested by symptoms such as sleep disturbances, intermittent suicidal ideation, mild memory and concentration problems, restricted affect, depressed mood, anxiety, and auditory and visual hallucinations.  When comparing the Veteran's disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's disability picture is not so unusual or exceptional as to render the assigned schedular rating inadequate.  The Veteran's service-connected psychiatric disorder is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  As such, the Board finds that all 
of the Veteran's symptoms are contemplated by the Rating Schedule and as a   result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. 111.

The Board acknowledges that VA treatment records and the Appellant's Brief to the Court indicate that the Veteran has sexual dysfunction secondary to his psychiatric medications.  While this symptom is not contemplated by the General Rating Formula for Mental Disorders, the Veteran has been granted service connection    for erectile dysfunction and awarded special monthly compensation.  Accordingly, the Veteran's sexual dysfunction is separately evaluated and does not render the available rating criteria inadequate.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

With regard to a total rating based on unemployability due to service-connected disability (TDIU), the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for   an increased rating.  The Veteran has been employed for all but six months of the period on appeal, and he has not asserted that he is unemployable due to his service-connected disabilities and the evidence of record does not suggest otherwise.  Therefore, the Board concludes that a claim for TDIU has not been raised.


ORDER

For the period of the claim prior to July 23, 2012, a 50 percent rating, but no higher, for a psychiatric disorder to include anxiety and depression, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an effect date earlier than July 23, 2012, for the award of a 70 percent rating for a psychiatric disorder, to include anxiety and depression, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


